NOTE: This order is nonprecedential.

  mniteb $>tates <!Court of ~pea(s
      for tbe jfebera( <!Cirruit

              SCOTT TIMBER COMPANY,
                  Plaintiff-Appellee,
                              v.
                    UNITED STATES,
                    Defendant-Appellant.


                          2011-5092


   Appeal from the United States Court of Federal
Claims in case no. 05-CV-708, Judge Charles F. Lettow.


                       ON MOTION


                         ORDER
    The United States moves for a 62-day extension of
time, until October 3, 2011, to file its principal brief. Scott
Timber Company opposes.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    The motion is granted. No further extensions should
be anticipated.
SCOTT TIMBER COMPANY v. US                              2
                             FOR THE COURT


      JUL 292011              /s/ Jan Horbaly
        Date                 Jan Horbaly
                             Clerk
cc: Alan 1. Saltman, Esq.
    Ellen M. Lynch, Esq.                    FILED
                                   U.s. COURT OF APPEALS FOR
s21                                   THE FEDERAL CIRCUIT

                                        JUL 292011
                                          JAN HORBAlV
                                             CLERK